                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

R. WAYNE JOHNSON                                                          PLAINTIFF
#282756

VS.                            4:20-cv-00098 BRW

BRIAN MILLER, et al.                                                      DEFENDANTS


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 26th day of February, 2020.



                                                 Billy Roy Wilson_____________
                                                 UNITED STATES DISTRICT JUDGE
